IN THE COURT OF APPEALS OF IOWA

                                     No. 22-1180
                              Filed September 21, 2022


IN THE INTEREST OF J.T.,
Minor Child,

J.T., Father,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Benton County, Cynthia S. Finley,

District Associate Judge.



         A father appeals the termination of his parental rights. AFFIRMED.



         David R. Fiester, Cedar Rapids, for appellant father.

         Thomas J. Miller, Attorney General, and Tabitha J. Gardner, Assistant

Attorney General, for appellee State.

         Annette Martin, Cedar Rapids, attorney and guardian ad litem for minor

child.



         Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                         2


GREER, Judge.

       J.T. is the father of a child born in 2018. The Iowa Department of Health

Human Services (DHHS) first became involved with the family in 2018 when the

child tested positive for methamphetamine at birth and was adjudicated a child in

need of assistance (CINA). He was returned to the mother1 in July 2019 and the

CINA case was closed by September 2020. Even after the child was returned to

the mother, she would become overwhelmed and leave the child with the foster

parents the child had stayed with during the CINA adjudication. Notably, the child

was with his former foster family for the majority of November 2020, when the

father was facing felony charges for operating while intoxicated and eluding.

       In December 2020, DHHS received notice of an allegation the parents were

again using methamphetamine; both the mother and father admitted to using while

caring for the child, and their use was confirmed by positive drug tests. Due to this

development, the child was formally removed from the parents’ custody in January

2021 and once again adjudicated CINA. The father began a prison sentence that

same month and remained incarcerated until October, when he moved into a

halfway house until December. That same month, he moved in with his mother—

the paternal grandmother—and was granted unsupervised visits with the child. A

DHHS report lauded the father, saying he “accomplished more in the week he ha[d]

been released than a lot of people in his situation would have.” But, the guardian

ad litem (GAL) had concerns with starting the father at unsupervised visits when

he had never cared for the child alone before and did not have a driver’s license,


1 The mother of the child also had her parental rights terminated; she is not party
to this appeal.
                                          3


preventing him from transporting the child in the case of an emergency. With no

provider assessment of his parenting and taking these concerns into consideration,

the father’s visits were changed to semi-supervised.

       To assure successful reunification, DHS required drug testing of the father

because of his previous use of illegal drugs. In the first half of 2022, the father

missed eleven of twenty-three requested drug tests. At the time, the caseworker

testified the father missed tests without explanation, though the father testified at

the termination hearing he missed tests because of a health condition 2 and work

schedule. In May, he removed one patch in frustration; that same month, he

claimed a second had been damaged by a screw, but still provided it for testing—

it came back positive for methamphetamine, a result the father testified he had not

yet reported to his probation officer.3 Visits became fully supervised.

       The father secured an apartment in early 2022 and had the paternal

grandmother living with him while she looked for her own place—as the father still

did not have a driver’s license, she provided all of his transportation. To his credit,

the father maintained the same employment since his release from prison, though

he was just ending his seven-week medical leave of absence from work at the time

of the termination hearing. He began participating in Safe Care services to assist

with managing some of the child’s more challenging behaviors and largely

complied with attending mental-health and substance-abuse counselling.             He


2 The father suffers from vertigo. He described the condition as debilitating, making
him “lightheaded, dizzy, [and] off balance.” But, the father testified, with medication
and physical therapy his symptoms had much improved.
3 The father claimed the test was positive because he took pseudoephedrine and

an inhaler, which the case worker testified should not have triggered a positive
methamphetamine result.
                                          4


missed a number of visits, often citing his continuing health concerns and a bout

of COVID—more than once cancelling with only ten minutes of notice. And, when

he did have visitation, he relied heavily on the paternal grandmother to attend to

the child and would call the foster family to ask basic parenting questions such as

if the child was hungry or needed a bath. In discussing the father’s visitation, the

DHHS caseworker testified about one specific visit:

       [The father] said something about giving [the child] a timeout, but
       didn’t give him a timeout. So then I reminded him that it doesn’t work
       if we don’t follow through. And he said something to the effect of, but
       that is a lot of work. And I responded with something like, parenting
       is a lot of work.

       By all reports, the child is doing well in his foster home, where he had been

for over half his life, and is bonded with both his foster parents and foster brother.

This is a pre-adoptive home. Still, the child has some speech delays that make it

difficult to communicate. The child seemed overwhelmed by having to go back

and forth between his foster home and visits with the father. During this instability,

the child exhibited challenging behaviors that the father testified were “unsettling.”

The child has also been diagnosed with some mental-health conditions, including

separation anxiety when his foster mother “drops him off at school, moves to

another room in the house . . . , and in the middle of the night.” And, the child has

physical conditions that have already required surgery and might need further

medical intervention in the future. The foster parents consistently made medical

appointments and preschool arrangements for the child without assistance from

the father.

       A petition to terminate parental rights was filed in February 2022. A hearing

was held that June, the day before the child’s fourth birthday. Both DHS and the
                                          5


child’s GAL recommended termination, and the court took judicial notice of the

underlying CINA action. Ultimately, the court terminated the father’s rights under

Iowa Code section 232.116(1)(h) (2022), which allows a court to terminate parental

rights if it finds:

                (1) The child is three years of age or younger.
                (2) The child has been adjudicated a [CINA] pursuant to
        section 232.96.
                (3) The child has been removed from the physical custody of
        the child’s parents for at least six months of the last twelve months,
        or for the last six consecutive months and any trial period at home
        has been less than thirty days.
                (4) There is clear and convincing evidence that the child
        cannot be returned to the custody of the child’s parents as provided
        in section 232.102 at the present time.

The father challenges only the fourth element, whether the child could be returned

to his custody at the time of the termination hearing. See In re D.W., 791 N.W.2d

703, 707 (Iowa 2010) (defining “the present time” as the time of the termination

hearing). We review challenges to the termination of parental rights de novo. In

re P.L., 778 N.W.2d 33, 40 (Iowa 2010).

        The father points to the progress he made after his incarceration, including

finding employment, housing, and working on the Safe Care curriculum. Still, given

the positive methamphetamine test compounded with the large proportion of

missed drug tests in the months leading up to the termination hearing, concerns

about the father’s sobriety persist. See In re J.S., 846 N.W.2d 36, 42 (Iowa 2014)

(“[A] juvenile court could reasonably determine that a parent’s active addiction to

methamphetamine is ‘imminently likely’ to result in harmful effects to the physical,

mental, or social wellbeing of the children in the parent’s care.”); see also In re

D.G., No. 20-0587, 2020 WL 4499773, at *4 (Iowa Ct. App. Aug. 5, 2020)
                                          6


(acknowledging the presumption that a missed test would be positive). Further,

the father has never been the custodial parent of the child and has not

demonstrated an ability to take on the child’s full-time care. He justifies his regular

reliance on the foster family for tips on basic parenting skills and to make all of the

child’s appointments by explaining that being an involved parent is new to him; but,

“[c]hildren simply cannot wait for responsible parenting. Parenting cannot be

turned off and on like a spigot. It must be constant, responsible, and reliable.” In

re L.L., 459 N.W.2d 489, 495 (Iowa 1990). We will not force the child to forego

permanency in the hopes the father can catch up. See D.W., 791 N.W.2d at 707

(“While this evidence provides some hope [the parent] might eventually be able to

parent [the child] safely and consistently in her home, our legislature has carefully

constructed a time frame to provide a balance between the parent’s efforts and the

child’s long-term best interests.”). We agree with the juvenile court that there was

clear and convincing evidence that grounds for termination under section

232.116(1)(h) exist.

       The father also argues termination is not in the child’s best interests

because the strength of the bond between he and the child outweighs the need for

termination. See Iowa Code § 232.116(3)(c) (allowing the court the discretion not

to terminate if “[t]here is clear and convincing evidence that the termination would

be detrimental to the child at the time due to the closeness of the parent-child

relationship”). As a starting point, this is a discretionary exception rather than

mandatory. In re A.S., 906 N.W.2d 467, 475 (Iowa 2018). And, “once the State

has prove[d] a ground for termination, the parent resisting termination bears the

burden to establish an exception to termination.” Id. at 476. Here, the evidence
                                          7


does not support that the bond between the child and the father is so strong as to

overcome the need for termination. The father admitted at the termination hearing

that, because he was not around much when the child was younger, their bond is

fairly recent. While the child loves his father and enjoys spending time with him,

he has developed a fierce attachment to his foster family. So, the father has not

proven that termination will be detrimental to the child.

       Insofar as the father is arguing on appeal that the State failed to make

reasonable efforts toward reunification or that he should have been granted

additional time for reunification, we note we cannot address the issues raised for

the first time on appeal. See In re L.M., 904 N.W.2d 835, 839–40 (Iowa 2017)

(“[P]arents have a responsibility to object when they claim the nature or extent of

services is inadequate. . . . ‘In general, if a parent fails to request other services

at the proper time, the parent waives the issue and may not later challenge it at

the termination proceeding.’”); see In re T.W., No. 20-0145, 2020 WL 1881115, at

*4 n.8 (Iowa Ct. App. Apr. 15, 2020) (“A parent cannot request additional time to

work toward reunification for the first time on appeal.”). So, we do not discuss

these issues further.

       Because the State established the grounds for termination, the strength of

the bond between the father and the child does not outweigh the need for

termination, and the father cannot raise issues of reasonable efforts and additional

time for the first time on appeal, we affirm the juvenile court’s termination of the

father’s parental rights.

       AFFIRMED.